
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10


Description of Management Cash Bonus Plan

        The following is a description of Beacon Roofing Supply's management
cash bonus plan. The bonus plan provides for the payment of annual cash bonuses
to employees who are considered management level. The bonus plan is administered
by the board of directors, which has full authority to select participants, set
bonus amounts, fix performance targets, and, when deemed appropriate under the
totality of the circumstances, pay discretionary bonuses. The board receives
recommendations from the compensation committee.

        For each participant, a base bonus amount is set. With respect to
regional vice presidents and other officers responsible for more than one
region, 90% of the bonus is based on meeting an income before taxes target and
10% of the bonus is based on meeting a sales growth target, in each case in the
region or regions for which the officer is responsible. The full base bonus is
paid if the participant achieves 100% of both targets. If the income before
taxes target is not met at the 100% level, the participant's bonus with respect
to that target will be pro rated on a straight line basis if the participant
achieves a range of 85% to 100% of target, with no bonus paid at less than 85%
of target. If the sales growth target is not met at the 100% level, the
participant will not receive a bonus with respect to that target. Corporate
staff bonuses (other than the CEO) are based 50% on a company-wide income before
taxes target and 50% on specific management objectives assigned to the
participant. In addition, each participant (other than the President) can
receive an additional bonus if income before taxes exceeds 100% of target, up to
an amount equal to 60% of the base bonus. The bonus calculation is 6% times the
excess of target up to an amount equal to 60% of the base bonus. The President
is eligible to receive an additional bonus of 50% of the base bonus if income
before taxes exceeds budget by 15% or more.

        No award will be paid for any fiscal year or portion thereof to a
participant whose employment with the company terminates during such year for a
reason other than retirement, disability, death or other reason approved by the
board. In all cases the payment is in the discretion of the company and the
company retains the right to terminate a participant's participation in the
bonus plan at any time, in which case no bonus may be paid.

        The CEO's bonus, as described in his employment contract, is based on a
performance target of EBITDA.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10

